Citation Nr: 0410176	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim for service 
connection for PTSD had not been received, and denied his claim 
for this benefit.  The veteran filed a timely appeal to this 
adverse determination.

The veteran testified at a hearing held via videoconference in 
July 2003 before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, and 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 2000.
 
2.  In a rating decision dated in July 1998, the RO originally 
denied the veteran's claims for service connection for PTSD; this 
denial was confirmed and continued by the RO in a rating decision 
dated in October 1998.

3.  The veteran did not file a timely appeal to the October 1998 
rating decision.

4.  The evidence received since the time of the RO's October 1998 
decision is of such significance that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection for PTSD.



CONCLUSION OF LAW

1.  The October 1998 RO rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the October 1998 RO rating 
decision is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In this case, the veteran's 
claim to reopen his previously denied claim for service connection 
for PTSD was filed in May 2000, prior to the November 2000 
effective date of the VCAA, and remain pending. Thus, the 
provisions of the VCAA are applicable in this case.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As a preliminary matter, the Board observes that the recent United 
States Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that, in the present case, the veteran was 
provided adequate notice as to the evidence needed to substantiate 
this claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated in 
November 2000, in the statement of the case (SOC) issued in July 
2002, in the supplemental statement of the case (SSOC) issued in 
September 2002, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate his 
claim.  In particular, in the SOC issued to the veteran in July 
2002, the RO advised the veteran of the recent passage of the 
VCAA, and provided the veteran with detailed information about the 
new rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.

Furthermore, the Board observes that in both a letter to the 
veteran dated in March 2001 and in the SOC issued to the veteran 
in July 2002, the RO described the evidence needed to establish 
the veteran's claim to reopen his claim for service connection for 
PTSD, and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure.  In 
the SOC, the RO listed the specific evidence that the RO had 
received in reference to the veteran's claim, including the 
veteran's service medical records, post-service VA outpatient 
treatment notes, joint statements from the veteran's treating VA 
outpatient therapist and the Director of the Center for Stress 
Recovery, an undated Certificate of Combat, and several statements 
from the veteran.  The RO set forth the criteria for reopening his 
claim, and informed the veteran of the types of evidence he could 
submit to support this claim.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly show 
through their statements and submissions of evidence that the 
veteran understands the nature of the evidence needed to 
substantiate his claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has been 
met.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this time, 
all relevant facts have been properly developed with respect to 
this issue, and that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records and service personnel records, VA outpatient 
treatment notes and examination reports, including individual and 
group psychotherapy notes, statements from the veteran's treating 
VA therapists, a Certificate of Combat Service, the transcript of 
a hearing held before the undersigned at the RO in July 2003 and 
several personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding the 
issue on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is not 
aware of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  In light of the foregoing, the 
Board finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

In the present case, a substantially complete application to 
reopen was received on May 19, 2000.  Thereafter, in a rating 
decision dated in November 2000, that claim was denied.  Only 
after that rating action was promulgated did the AOJ, in March 
2001 and again in July 2002, provide notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim, as 
explained above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2001, and again in July 
2002, was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental Statement 
of the Case (SSOC) was provided to the appellant in September 
2002.  The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, the veteran has submitted numerous 
statements to VA showing why he believes he is entitled to the 
reopening of his claim for service connection for PTSD, and 
provided extensive oral testimony to the same effect.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The veteran 
was advised of this need in the SOC and SSOC, and during the 
course of his hearing before the undersigned in July 2003.  
Indeed, in the SSOC issued in September 2002, the RO noted the 
lack of "any evidence confirming that the veteran suffered a 
stressor in service," clearly indicating that any evidence to that 
effect would be helpful to his claim.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

As an initial procedural matter, the Board notes that the VCAA, 
described above, also amended 38 C.F.R. § 3.156(a), which defines 
"new and material evidence" for VA adjudication purposes.  
However, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the veteran's claim 
was filed well before that date, the former provisions of 38 
C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

In a July 1998 rating decision, the RO initially denied the 
veteran's claim for PTSD on the basis that while the evidence 
showed a current diagnosis of PTSD, it did not establish that this 
disorder was related to service.  In addition, the veteran's 
service medical records and service personnel records did not 
serve to confirm the veteran's allegations of inservice combat.  
Finally, the veteran failed to provide information regarding the 
details of his claimed stressors, and did not respond to a letter 
from the RO's seeking such information.  

This denial was confirmed and continued by a rating decision dated 
in October 1998.  At that time, the only additional records 
received consisted of additional service personnel records, which 
did not serve to confirm the veteran's allegations of combat or to 
verify any claimed stressors.  The veteran did not appeal this 
decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in October 1998.  However, no 
appeal was filed within one year of notification of the October 
1998 denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  
3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to this 
is 38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. Derwinski, 
1 Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist a 
veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000)), the Board determines that a two-step process 
must be followed in addressing attempts to reopen a previously 
denied claim.  The first of these steps is to determine whether 
the evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 
Vet. App. 209 (1999).

Second, if the claimant has produced new and material evidence, 
the Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999) overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000) (summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

For the purpose of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App 510, 513 (1992).  
Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally "disallowed" 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on any 
basis, not only since the claim was last disallowed on the merits. 

Relevant evidence submitted since the final October 1998 decision 
includes the following items:  a joint statement from the 
veteran's treating VA outpatient therapist and the Director of the 
Center for Stress Recovery dated in May 2000; a duplicate copy of 
the veteran's 201 File (service personnel records); VA outpatient 
treatment notes dated from June 1996 to July 2002, including 
individual and group psychotherapy notes; service records 
concerning an inservice overdose of pain pills, submitted by the 
veteran in January 2001; an undated Certificate of Combat Service, 
submitted by the veteran in January 2001; a stressor statement 
from the veteran, received by VA in January 2001; a statement from 
the veteran, received by VA in May 2001; a second joint statement 
from the veteran's treating VA outpatient therapist and the 
Director of the Center for Stress Recovery dated in August 2002; a 
statement from the veteran, received by VA in February 2003; and a 
third joint letter from the veteran's VA outpatient therapist and 
the Director of the Center for Stress Recovery dated in July 2003.  
The Board observes that these records contain numerous diagnoses 
of PTSD, and several medical statements implicitly relating this 
diagnosis to the inservice stressors the veteran reportedly 
experienced while serving in Vietnam.  The Board finds that these 
records bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, and in 
connection with evidence previously assembled are so significant 
that they must be considered in order to fairly decide the merits 
of the claim.  Therefore, the claim for service connection for 
PTSD is reopened.





ORDER

New and material evidence having been submitted, the veteran's 
claim for service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is allowed.


REMAND

In reviewing the veteran's claim for service connection for PTSD, 
the Board observes that, as discussed above, the record 
established a current diagnosis of PTSD which has been linked by 
medical professionals to the veteran's reported inservice 
stressors in Vietnam.  The only remaining issue to be addressed is 
whether the veteran's claimed inservice stressors themselves have 
been verified.

Evidence necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will vary 
depending upon whether the veteran was engaged in combat with the 
enemy.  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor is 
non combat-related, the record must contain other records which 
corroborate the veteran's testimony as to the occurrence of the 
claimed stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See also, 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration 
of every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence that 
the veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, does not reflect 
that veteran received any decorations or medals which indicate 
involvement in combat.  Furthermore, his military occupational 
specialty (MOS) while stationed in Vietnam was listed as "cook," 
which is not a specialty which is, on its face, indicative of a 
combat role.  Moreover, the veteran's service records, including 
the service personnel records contained in the veteran's 201 File, 
do not otherwise contain any entries which show that he received 
any decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. App. 
353, 358-60 (1998).  While the veteran has submitted a 
"Certificate of Combat Service," this undated document does not 
appear to be an official document, and is not part of the 
veteran's official service records, copies of which are contained 
in the veteran's claims file.  Accordingly, in view of the absence 
of any official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. § 1154(b) 
does not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  

The Board observes that the veteran has recently described several 
stressors which he believes caused his current PTSD.  While some 
of these reported stressors are anecdotal in nature and would not 
be subject to objective confirmation from other sources, the Board 
finds that some of these stressors are potentially verifiable, and 
warrant further confirmation efforts.  

The veteran described two incidents which occurred during his 
first month in Vietnam which he has described as very stressful 
for him, both in written stressor statements and in testimony 
before the undersigned Veterans Law Judge during the course of a 
July 2003 hearing at the RO.  The Board notes that while the 
veteran was unable to specify the months he served in Vietnam, his 
service personnel records show that he was in Vietnam from May 27, 
1968 to April 25, 1969.  The first reported incident was the death 
of the first sergeant of the veteran's unit.  The veteran stated 
that this sergeant went for a truck ride and never came back, and 
that he later learned that the sergeant's truck had overturned and 
he had been killed.  The veteran stated that this sergeant was his 
instructor, so his death hit him quite personally.  However, he 
could not remember the sergeant's name.

The second incident which occurred during the veteran's first 
month in Vietnam was the accidental death of a fellow soldier.  
According to the veteran, this soldier was high on marijuana and 
passed out in his barracks.  At some point after he passed out he 
dropped a grenade he was holding and it exploded, killing the 
soldier.  The veteran ran up to the soldier's room and saw the 
bloody aftermath of this explosion.  He stated that he did not 
know the name of this soldier.

A third potentially verifiable stressor is the reported frequent 
rocket and mortar attacks of the veteran's base (Bearcat) during 
the TET Counteroffensive in 1968.  He testified that while he was 
never injured in these attacks, he saw several bunkers which had 
been hit and destroyed during these attacks soon after the attacks 
ended.  The Board observes that the TET Counteroffensive occurred 
from January 30, 1968 to April 1, 1968, which predates the time 
the veteran arrived in Vietnam.  However, the veteran's service 
personnel records confirm that the veteran participated in an 
unnamed military campaign.  Thus, it is plausible that the 
veteran's unit came under rocket and mortar attack sometime 
following the official end of the TET counteroffensive in April 
1968, but at a time so soon afterward that soldiers still believed 
it was part of the "TET" hostilities.  

The Board finds that, in this case, official unit records and unit 
histories, to particularly include Operational Reports-Lessons 
Learned, may offer confirmation of the death of a first sergeant 
in a truck accident in May or June 1968, the accidental death of a 
soldier due to a grenade explosion in May or June 1968, and that 
the veteran's unit came under enemy mortar and rocket attack while 
stationed at Bearcat during the months of May, June and July 1968.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the United States Armed Services Center 
for Unit Records and Research (USASCURR) and request official unit 
records and histories for Company B, 9th Supply and Transport 
Battalion, 9th Infantry Division, during May, June and July 1968, 
to include any available Operational Reports-Lessons Learned.  Any 
documents obtained should be associated with the veteran's claims 
folder.

2.  After the above development has been completed, and after 
giving the appellant the full opportunity to supplement the record 
if desired, the RO should then readjudicate the veteran's claim 
for service connection for PTSD, giving due consideration as to 
whether the information obtained pursuant to the preceding action 
paragraph serves to verify the veteran's reported inservice 
stressors.  If any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a new 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



